The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 11, 2014

                                   No. 04-14-00136-CR

                                Billy Edward GONZALEZ,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. 12-CR-611
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
      The Clerk’s Notification of Late Record is hereby GRANTED. The Clerk’s record is due
March 28, 2014.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court